Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al (US 20130081412) in view of Cho (US 2009/0178431).
Regarding claim 1, Son teaches an ice maker (10) comprising: an upper assembly (Fig. 1) comprising an upper tray (11), the upper tray defining a plurality of upper chambers (113)  that are recessed upward to form an upper portion (paragraphs 0037, 0043) of an ice chamber (Fig. 1) , wherein the ice chamber is configured to be filled with water to make ice therein (paragraph 0031), wherein the upper tray defines an intake opening (annotated Fig. 1) that is open at a top side of the upper tray, and wherein the upper assembly includes a vertical extension part (annotated Fig. 1) that protrudes upward around the intake opening; a lower assembly (Fig. 3) comprising a lower tray (12), the lower tray defining a plurality of lower chambers (141) that are recessed downward to form a lower portion of the ice chamber (Figs. 2-3), wherein the lower assembly is rotatably connected to the upper assembly (Figs. 1-3); and a water supply part (16) that is recessed downward from an upper side of the water supply part (Fig. 6) and configured to receive therein water for making ice (paragraph 0031) configured to guide the received water into the intake opening (Fig. 6) but fails to explicitly teach the water supply part being removably coupled to the vertical extension part.

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the ice maker of Son to include the water supply part being removably coupled to the vertical extension part in view of the teachings of Cho to more efficiently utilize the freezing chamber.

    PNG
    media_image1.png
    455
    793
    media_image1.png
    Greyscale


Regarding claim 11, the combined teachings teach a top surface of the water supply part is open to define an inlet for receiving water (Fig. 6 of Son), and wherein the water supply part has an inclined bottom surface (arrows, Fig. 6 of Son) and an 
Regarding claim 12, the combined teachings teach the upper tray includes an inlet wall (17 of Son) extending upward around a circumference of the intake opening (Fig. 3 of Son).
Regarding claim 13, the combined teachings teach a lower end of the outlet is positioned at or above an upper end of the inlet wall (Figs. 3 and 6 of Son).
Regarding claim 14, the combined teachings teach the inlet wall includes a second inclined surface (17 is inclined of Son) that is inclined to correspond to an incline of the inclined bottom surface (Fig. 6 of Son).
Regarding claim 15, the combined teachings teach the water supply part includes: a first side wall and a second side wall (front and back walls of 16 of Son are parallel to vertical extension) that are configured to be oriented parallel to the vertical extension part; and a third side wall and a fourth side wall that connect the first side wall to the second side wall (16 of Son has two side walls), and wherein the bottom surface of the water supply part includes: a first inclined part that is inclined downward toward the second side wall from a lower end of the first side wall, wherein the first side wall is configured to contact the vertical extension part (Fig. 6 of Son), and a second inclined part and a third inclined part that are inclined downward toward a center portion of the water supply part from a lower end of the third side wall and a lower end of the fourth side wall, respectively (appears the interior of 16 makes a 
Regarding claim 16, the combined teachings teach a second cavity (indention above 17, Fig. 2 of Son) that protrudes outward away from the first side wall is provided on the second side wall.
Regarding claim 17, the combined teachings teach the outlet is defined at a lower portion of the second cavity (Figs. 2 and 6 of Son).
Regarding claim 18, the combined teachings teach wherein the inlet wall extends upward from a position corresponding to just one of the plurality of upper chambers (Figs. 3 and 6 of Son).
Regarding claim 19, the combined teachings teach a refrigerator (Fig. 1 of Cho) further comprising: a cabinet (11 of Cho) having a storage chamber (paragraph 0044 of Cho), and a water supply channel connected to an external water supply source (arrow into 16 of Son) and configured to guide water supplied from the water supply source to the ice chamber of the ice maker (Fig. 6 of Son).
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claims 2 and 10, the subject matter which is considered to distinguish from the closest prior art of record, Son and Cho (above). The prior art of record teaches a water supply part and a vertical extension in contrast to the claimed features of an outer surface of the water supply part includes a fixing protrusion configured to become coupled to the vertical extension part based on the water supply part being moved in a downward direction toward the upper tray and configured to become separated from the vertical extension part based on the water supply part being moved in an upward direction away from the upper tray or the vertical extension part defines a first cavity that is recessed in a longitudinal direction away from the water supply part, the first cavity being configured to accommodate the water supply part therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763